Citation Nr: 1451828	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  04-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for a duodenal ulcer with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army from September 1978 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In a September 2003 decision, the RO declined to reopen a previously denied claim of service connection for hearing loss.  A September 2004 decision denied service connection for tinnitus, and in September 2013, an increased evaluation for ulcer disease and GERD was denied.

The Board reopened the hearing loss claim in June 2007, and remanded the hearing loss and tinnitus claims to the RO.  The Board again remanded the claims for additional development in December 2009.

In September 2012, the Board remanded the hearing loss and tinnitus claims to the RO for provision of a new Board hearing.  The Veteran had previously testified at a May 2006 hearing before an Acting Veterans Law Judge who was no longer employed by the Board.  The Veteran was therefore afforded the opportunity for another hearing, and such was held before the undersigned in December 2012 at the RO.  Transcripts of both hearings are associated with the claims file.  The Board notes that the Veteran had also requested a hearing at the RO with regard to his GERD evaluation claim; he then accepted an offer to conduct this hearing via videoconference in September 2014.  However, he cancelled the hearing, and has not requested to be rescheduled.  


Most recently, in February 2013, the Board again remanded the questions of service connection for hearing loss and tinnitus to the Agency of Original Jurisdiction (AOJ) for further development.  During the pendency of that remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran has not alleged that he is unemployable due to his service-connected GERD, and so no claim for a total disability based on individual unemployability is inferred as part of the claim for increased rating.  The Veteran appears to be currently employed full-time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's gastrointestinal disability is manifested by no worse than abdominal pain, recurrent heartburn, nausea, and vomiting, with substernal arm or shoulder pain, but without showing of a considerable impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a duodenal ulcer with GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7305, 7346 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An October 2012 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).    

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran is not in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

An October 2012 VA examination was afforded the Veteran; the examiner made all clinical findings necessary for application of the Schedular criteria, and so the examination is adequate for adjudication.   38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran has not alleged worsening of his digestive disorders since the most recent examination, and no such worsening is indicated in medical records.  No updated examination is therefore required.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Disabilities of the digestive system are rated under 38 C.F.R. §§ 4.113 and 4.114.  Those sections provide generally that in light of the common disability picture often presented with various co-existing diseases of the abdomen, separately rating and then combining certain diseases cannot be accomplished "without violating the fundamental principle relating to pyramiding as outlined in [38 C.F.R.] §4.14."  38 C.F.R. § 4.113.  Therefore, disabilities rated under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, may not be combined with each other.  However, where multiple affected disabilities are present, an evaluation is assigned under the Code for the condition reflecting the predominant disability picture.  The assigned evaluation is then increased to the next higher level "where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.114.

The Veteran is service-connected for both duodenal ulcer (Code 7305) and for GERD (Code 7346, by analogy to hiatal hernia).  These Codes are subject to the limitations set forth in 38 C.F.R. §§ 4.113 and 4.114.

VA and private treatment records document consistent complaints of nausea with occasional vomiting, heartburn (pyrosis), and regurgitation/reflux regularly, particularly with meals.  The Veteran also complained of substernal pain and right arm pain, going to far as to seek a cardiac consultation with private doctors before the symptoms were associated with his digestive disabilities.  The Veteran's wife has corroborated his complaints, stating that she has to be careful with spices and meal preparation to reduce his symptoms.  The Veteran has been on medication for an extended time, with some success in controlling the GERD, but not eliminating symptoms.

In contrast, doctors do not attribute any current symptomatology to the Veteran's service-connected duodenal ulcer.  The duodenal bulb demonstrates some residual scarring on upper GI series, but there is "no sign of active ulcer."

The Board therefore determines that GERD is the predominant disability, and in fact accounts for the totality of the Veteran's service-connected digestive system complaints.  

Under Code 7346, persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, which is productive of considerable impairment of health is rated 30 percent disabling.  A 10 percent evaluation is assigned when two or more of the symptoms listed among the criteria for a 30 percent evaluation are present, but are not as severe.  A 60 percent evaluation is assigned for pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations that are productive of severe impairment of health.  38 C.F.R. § 4.114, Code 7346.

The record is clear that the Veteran's service-connected duodenal ulcer and GERD are manifested by recurrent pain, heartburn, and reflux.  He has also regularly reported arm and substernal pain.  These signs and symptoms fall squarely within the criteria for a 30 percent evaluation.  However, assignment of an increased 30 percent evaluation also requires a showing that those symptoms have resulted in considerable impairment of health.  Such is not shown here.  

The Veteran is certainly inconvenienced by his symptoms, and has altered his lifestyle to some extent to accommodate them.  However, his overall health has remained fairly constant and unaffected.  There have been no recent incidents of bleeding, and no findings of anemia.  His weight has stayed fairly steady, with no substantial swings up or down over the appellate period, ranging from 206 pounds in August 2011 to 222 pounds in September 2013.  No treating or examining doctor has related any health complication to GERD or ulcer disease, and the Veteran has himself not alleged any such beyond his complaints of GERD symptomatology.  

The Schedular criteria therefore do not warrant assignment of an evaluation in excess of 10 percent; the symptoms for a 30 percent rating are present, but are not of a great enough severity, with complications for overall health, to merit such.  Further, as is noted above, as the overall disability picture is attributable entirely to GERD, with no contribution from a duodenal ulcer at this time, no elevation to the next higher rating is warranted.  The Schedular evaluation comports with the functional manifestations of the service-connected disabilities.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

As is discussed above, the Veteran's complaints of bloating, nausea, heartburn, pain, and reflux are fully contemplated by the Schedule.  There are no complaints not accounted for by those criteria, and hence no extraschedular evaluation is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 10 percent for a duodenal ulcer with GERD is denied.


REMAND

The Board initially acknowledges that recent testing fails to show any hearing loss disability for VA purposes.  For VA purposes, a hearing loss disability exists when puretone thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

However, the Veteran has met those standards at various times during the appellate period.  From August 27, 2003, to July 11, 2004, a left ear hearing disability was established based on a Maryland CNC speech recognition score of 84 percent on a VA examination.  Bilateral hearing loss disability was then shown from January 14, 2005, to November 13, 2005, based on puretone thresholds of or over 40 decibels at 4000 Hertz.  The requirement that a current disability be present as an element of service connection is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, a nexus opinion regarding the established current disability is required.

The Board has repeatedly noted that the Veteran's allegations of service connection for hearing loss and tinnitus are two-fold.  First, he alleges that noise exposure from service, including his time in an armor and artillery unit, caused or contributed to his hearing problems.  Second, he alleges that a documented head injury in service caused or contributed to the hearing loss and tinnitus.  The Board has therefore repeatedly requested that audiologists examining the Veteran address both contentions.

Unfortunately, no fully adequate opinion has resulted.  Examiners have amply addressed the role of noise exposure, generally opining negatively, but none have properly addressed the role of head trauma.  No opinion is given, or there is a dearth of rationale for conclusory statements.  The most recent examiner, however, explained his inability to render an opinion, stating that it lay outside his expertise as an audiologist.  He stated that a medical examination was required; audiologists are not medical doctors.  No medical examination has ever been afforded the Veteran with regard to his hearing disability claim, and remand is required for such.  Additionally, such examination should be conducted in conjunction with an audiometry, in light of the past variance in the Veteran's hearing.

Updated VA and private treatment records may be of benefit to the examiner in forming an opinion, and so steps should be taken to supplement the record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private care providers who have treated him for tinnitus and/or hearing loss.  A release for updated records from Scott & White must be specifically requested.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete or updated records, as appropriate.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file complete VA treatment records from the Central Texas Health Care System, and all associated facilities, as well as any other VA facility identified by Veteran or in the record, for the period of October 2014 to the present.

3.  Schedule the Veteran for a VA audiology examination.  A complete audiometry must be performed to test the Veteran's current level of hearing acuity.

4.  Schedule the Veteran for a VA ear disease examination by a physician.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the electronic file, relevant documents must be printed and supplied for review.

The examiner must opine as to whether it is at least as likely as not then Veteran's current hearing loss and/or tinnitus disabilities (to include qualifying periods of hearing loss from August 2003 to July 2004 and January 2005 to November 2005) were caused or aggravated by the Veteran's documented in-service head injury.  In other words, can the tinnitus or the variable hearing acuity, particularly with regard to speech discrimination, be dissociated from service?

The examiner must discuss the variability of the audiometry findings and the increase in puretone thresholds over service in so opining.



















(CONTINUED NEXT PAGE)

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


